DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are allowed.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole. In particular, no prior arts teach “the microcontroller core component diagnostic safety application accessing a microcontroller core component diagnostic flag in a first table in a RAM if the first index value is equal to a valid index value in the first table, the microcontroller core component diagnostic flag having a first fault value if any of a plurality of diagnostic flags indicate a fault condition in the first microcontroller core component, the microcontroller core component diagnostic flag having a first non-fault value if all of the plurality of diagnostic flags indicate a non-fault condition in the first microcontroller core component; the first index value, the first fault value, and the first non-fault value each having a Hamming distance of at least eight from one another;”.
	Claims 2-11 depend either directly or indirectly on claim 1 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,274,191 A1 teaches determining a fault with the electrical components in a machine by using a register map including a real time fault level register. 
PG Pub. 2018/0,293,816 A1 discloses a vehicle equipped with a vehicle performance verification system capable of generating alerts/flags indicating the performance variance of vehicle.
US Pat. 6,141,610 teaches an automated vehicle monitoring system with a diagnostic unit configured to receive data gathered from various sensors to determine a proper operation of the vehicle and to flag error conditions with the flags stored in data storage registers.
PG Pub. 2017/0,365,996 A1 teaches a diagnostic system for a DC-DC voltage converter in a vehicle.  The microcontroller samples voltages and sets diagnostic flags to be sent to determine the operability.
PG Pub. 2004/0,249,986 A1 discloses a control unit for a vehicle comprising an automobile diagnosis program, and a flag operation program.
PG Pub. 2004/0,181,325 A1 discloses a vehicle equipped with an electronic service tool configured to interrogate the vehicle’s electrical system to monitor any fault flags that have been generated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 17, 2021